DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 15 May 2020 has been received, & its contents have been carefully considered.  As a result, Claims 1-20 are pending for review.
Specification
The disclosure is objected to because of the following informalities: In Para. 40 & 41, each recitation of “remote flame sense 326” should be “remote flame sense port 326”.
Appropriate correction is required.
Claim Objections
Claims 7 & 19 are objected to because of the following informalities: Each claim must end with a period.  Each of Claims 7 & 19 is missing the required period at the end of each claim.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Bassett et al., US #4,373,662
[Bassett ('662)]

-
Fadell et al., US #2012/0232969
[Fadell ('969)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-11, 13, 19 & 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bassett ('662).
In Re Claims 1, 7-11, 13, 19 & 20, Bassett ('662) discloses:
Cl. 1, 13: A gas powered appliance (Furnace #10)  comprising:
a burner (Burner #9);
a gas valve for controlling the supply of gas to the burner (Col. 1, Ln. 62-65: Gas Valve #12 for providing fuel from a gas source connected to Fuel Pipe #11 to Burner #9);
an ignition device for igniting gas supplied to the burner assembly (Igniter #13); and
a controller [Cl. 1: for use in a gas appliance system ] / [Cl. 13: connected to the gas valve and the ignition device] (Control Module #24), [Cl. 1, 13:] the controller comprising:
a circuit board (Controller #24 includes multiple circuit boards, including Multiplexer #69, & the Processor Board housing Microprocessor #45);
a plurality of connectors mounted on the circuit board (At least Fig. 2(x): Various conductors including Output Conductors #104 & conductors attached to Pins P10-P17, P26, P27, etc.); and
a processor mounted on the circuit board (Microprocessor #45) and programmed to:
control operation of the gas powered appliance using, in part, at least one connector of the plurality of connectors and control settings for an intermittent pilot (IP) system in response to a user selection to configure the controller to control an IP system; and
control operation of the system using, in part, at least one connector of the plurality of connectors and control settings for a direct spark ignition (DSI) system in response to a user selection to configure the controller to control a DSI system
(At least Col. 1, Ln. 62-Col. 2, Ln. 5; Col. 3, Ln. 31-51; Table 1: Microprocessor #24 uses at least one connector, Output #103, to Igniter #13, the operation of the system as either a direct spark or intermittent pilot ignition system being user selectable as shown in Table 1).
Cl. 7, 19: wherein the plurality of connectors including at least one terminal for use only in an IP system and at least one terminal for use only in a DSI system (Terminal P20 controls Relay K2 to operate the pilot valve, which would only be operable in an IP system; Terminal P26 controls the ID fan utilized in a DSI system)[.]
Cl. 8: wherein the at least one terminal for use with an IP system comprises a pilot valve terminal (Terminal P20, which controls the Pilot Valve).
Cl. 9: wherein the at least one terminal for use with a DSI system comprises an inducer terminal (Terminal P26, which controls ID Fan #15).
Cl. 10, 11, 20: wherein the gas appliance system is a gas-powered heater (Gas Furnace #10), [Cl. 11, 20: {Cl. 20} the controller further comprises a} {Cl. 11: local temperature sensor}] (Thermostat #23), and the processor is further programmed to operate the gas-powered heater based on a temperature measurement from a/the local temperature sensor and a stored temperature setpoint (Throughout, including Col. 1, Ln. 5-22; Col. 2, Ln. 38-47; Col. 3, Ln. 55-Col. 4, Ln. 4).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 & 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Bassett ('662) as applied to at least one of Claims 1 & 13 above, in view of Fadell ('969).
In Re Claims 2 & 14, Bassett ('662) discloses all aspects of the claimed invention as discussed above, with the possible exception of: further comprising a communication interface for communication with a mobile device / wherein the controller includes a communication interface for communication with a mobile device.
Nevertheless, Fadell ('969) discloses from the same Fuel Fired Control System field of endeavor as applicant's invention, the use of a mobile device to remotely communicate with an appliance control system (At least Para. 51: Thermostat Access Client #516, including mobile devices, communicate & interact with an HVAC control system / Thermostat Management System #506).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the mobile device communication interface of Fadell ('969) into the system of control system of Bassett ('662) for the purpose of providing the capability of remotely controlling &/or troubleshooting the HVAC system (Para. 54).
In Re Claims 3-5 & 15-17, with respect to: [Cl. 3, 15] “wherein the communication interface comprises a near field communication (NFC) module” & [Cl. 4, 5, 16, 17] “wherein the communication interface further comprises a Bluetooth module”, Bassett ('662) in view of Fadell ('969) discloses the communication interface but is silent on the interface protocol used.  Nevertheless, the communication protocol used would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of either one of an NFC or Bluetooth Module solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Bassett ('662) would function equally well in either configuration.
In Re Claims 6 & 18, with respect to “wherein the user selection to configure the controller to control a DSI system or to control an IP system is received from the mobile device via the communication interface”, Bassett ('662) discloses the use selection between the IP & DSI systems (Table 1), & Fadell ('969) discloses the mobile device able to interact with the control system as discussed above.  Consequently, the above cited combination of Bassett ('662) in view of Fadell ('969) would result in a user being capable of using a mobile device to interact with the appliance control system, including selecting between IP & DSI systems.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Bassett ('662) as applied to Claim 11 above.
In Re Claim 12, with respect to “wherein the local temperature sensor comprises a thermistor connected to one of the plurality of connectors”, the type of temperature sensor used would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a thermistor solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the control system of Bassett ('662) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762